DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art fails to disclose a beam steering system for a tunable monochromator, the system comprising: the first diffraction element rotatable about the input beam vector, the reflected beam having a reflected beam vector; and the second diffraction element rotatable about both the input beam vector and the reflected beam vector, as claimed in claim 1.  Claims 2-10 are allowed by virtue of their dependency on claim 1.
Prior art fails to disclose a method for tuning output beam energy of a tunable monochromator, the method comprising: rotating a first diffraction element around an input beam vector by a first angle value, rotating a second diffraction element around the input beam vector by the first angle value; rotating the second diffraction element around the reflected beam vector by a second angle value; and reflecting, by the second diffraction element, the reflected beam as an output beam having a beam exit angle, as claimed in claim 11.  Claims 12-20 are allowed by virtue of their dependency on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



March 15, 2022